First of all permit me to express to the President, on behalf of the Government of Cape. Verde, our heartfelt congratulations on his election to preside over the thirty-sixth session of the General Assembly. It Is a pleasure for us to see the representative of a country with which Cape Verde has excellent relations of co-operation and friendship assuming "such an Important responsibility. The growing role his country has been playing in the world, as well as within its region, and within the non-aligned movement, confers special importance upon his presidency. His vast experience and recognized talents as a statesman and diplomat make him particularly qualified for the important mission with which he has been entrusted, and we are convinced that under his guidance this session of the General Assembly will accomplish useful work in the furtherance of peace, security and the development of nations.
204.	We wish to express to his predecessor, Mc Rudiger von Wechmar, our appreciation for the manner in which he carried out the difficult task of guiding the proceedings of the thirty-fifth session of the Assembly in the present international political and economic situation.
205.	We should like also to express our appreciation to the Secretary-General for his dedication in the service of the Organization.
206.	It is with great pleasure that we welcome the Republic of Vanuatu as a Member of the United Nations. Our sincere congratulations go also to Belize on the success of the struggle of its people for national independence and on its admission as a fully fledged Member of the Organization.
207.	In order to contribute in a positive way to our collective thinking on the world situation today, we should like once again to point out the importance of the message that so many countries attempted to bring to the United Nations Conference on the Least Developed Countries, which concluded its work at Paris two weeks ago. Peace and development should be envisaged globally as complementing each other and as inseparable from the vast task that confronts the Organization: to develop friendly relations among nations on the basis of respect and co-operation. We believe that the time has come to face the fact that economic interests have throughout the years been the origin of wars and that what we today call progress and development have flourished on domination and oppression.
208.	The United Nations since its establishment has set forth principles which should serve to guarantee peace. However, these principles have proved ineffective in the face of a system of world relations in which peace rested on the subjection of the vast majority of peoples to a few powerful States. This peace, defined simply as the absence of war between major Powers did not guarantee the exercise of the right of all peoples to freedom, progress and development. This situation caused a proliferation of deadly, though localized, conflicts manifesting the determination of the peoples of what is called the third world to struggle against the established system, to resist exploitation and to determine their own economic, social and political history. In the past 30 years we have witnessed failure In regard to peace and development, while the peoples of the third world had, in order to win their right to development, to fight against a system based on values according to which the wealth of some constituted an obstacle to the solution of the problems of the majority.
209.	Today we see that the persistent efforts of the greater part of the international community have been beneficial, thus improving the credibility of the United Nations. As a result of the right of peoples to choose then-own destiny and the right of all nations to progress and development have become cornerstones of the new international law, in opposition to colonialism, expansionism, the right of the strong and vain efforts to stifle by force of arms or by economic or political pressures the legitimate aspirations of nations. Therefore, there has been a positive evolution whose elements must be preserved and developed.
210.	Universalization of and respect for the validity of these rights, their recognition and their application by all States regardless of their strength, their size or their wealth, will give credibility and political content to the principle of peaceful coexistence, the basis and profound hope of the United Nations, and will permit social progress and the establishment of better living conditions for all peoples.
211.	The Government of Cape Verde, in keeping with that development, has based its foreign policy on defence of the basic principles of non-alignment, in particular self-determination and independence, non-interference and the establishment of a new and more just and equitable International order. Support for national independence struggles, refusal to participate in military blocs and the establishment of relations of friendship and co-operation with States have been the essential pillars of our foreign policy.
212.	We consider that the strengthening of detente and of peaceful coexistence, combined with the global development effort, is a decisive factor for collective world security. We therefore associate ourselves with the struggle waged by the non-aligned countries in this connection, and we believe that the progressive transformation of the principles proclaimed by the United Nations into solidly established political realism should be the responsibility and duty of all States represented here."
213.	None the less we have witnessed with concern the revival of tensions, the renewal of the arms race, the resurgence of policies of confrontation, and the wide-ranging declared support for regimes considered by the international community to be criminal. In Africa this policy has profoundly violated the legitimate aspirations of our peoples, because it has led to overt support for the political positions of the apartheid regime.
214.	In Africa, the complete decolonization of' the continent still remains beyond reach because of the retrogressive forces working together to maintain the. status quo against the tide of history. None the less, here and there encouraging signs have emerged, and there remains a hope that lasting solutions to existing situations may be found. Such solutions must be sought by the international community steadfastly, and with renewed political will, putting an end to delaying tactics and the policy, of force, which are doomed to failure.
215.	The question of Namibia has over the years, but above all since the independence of Zimbabwe, become one of the most important questions at the African as well as the international level. In fact, because of the threats it poses to international peace and security, and because of the fact that in it converge the basic aspirations of peoples that cherish peace, dignity and freedom, the question of Namibia has today become one of the nerve centres of International relations. In this connection, it is regrettable to note that, despite declarations of good intent and the extensive efforts made by the international community to achieve the rapid independence of that "territory, there is still a dangerous marking of time even a regression while the untold suffering of the Namibian people, is senselessly prolonged.
216.	The plan approved by the United Nations is the framework for the historic role of the contact group, which should, particularly after the failure of the Geneva Conference caused by South Africa's intransigence and maneuvers, redouble Us efforts and use every means available to it to induce the racist regime to comply with the demands of the United Nations and, in particular, to enter immediately into serious negotiations with SWAPO. The contact group should take account, In its contacts with South Africa, of the firm position expressed by the African Stales during the Assembly of Heads of Sue and Government of the Organization of African Unity held it Nairobi last June, at the Conference of Ministers for Foreign Affairs of Non-Aligned Countries held at New Delhi last February, in favour of the immediate, unconditional implementation of Security Council resolution 435 (1978)..
217.	In this context, and in the face of South Africa's intransigence, measures of material and financial assistance for SWAPO, the sole, legitimate representative of the Namibian people, are needed to help it in its struggle for Namibia's independence. There can be no doubt that the policy followed by South Africa both towards Namibia and the neighbouring countries Is a constant and daily more pronounced danger to international peace and security, and that only firm and concerted action on the part of the entire international community will lead to decisive progress towards a just and lasting solution in southern Africa.
218.	Nor can there be any doubt either that the acts of aggression committed against Angola are a sufficient example of the harmful consequences of that, policy, and that it is Angola's will for Independence, firm anti-colonialist and anti-Imperialist determination and consistent action in support of the struggle for the independence of
, the peoples of southern Africa -a struggle waged in fulfill point of the decisions and resolutions of the United Nations - which has brought down upon Angola the hatred of all those who thought they could perpetuate the shameful exploitation of Africans in that part of our continent.
219.	The recent act of aggression against the People's Republic of Angola is an example of the Pretoria regime's intention hot only to thwart any process for a negotiated settlement leading to the genuine independence of Namibia, but .also to promote the continued destabilization of those African States which oppose its neo-colonialist designs.
220.	The scope of South Africa's act of aggression and of the forces deployed, the magnitude of the destruction, as well as the prolonged occupation of the territory of the People's Republic of Angola, all constitute a source of profound concern because of the manifest intentions of the Pretoria regime to Impose in a sovereign State a puppet organization supported and armed by it, by treating there conditions conducive to its subversive activities in an obvious attempt to undermine the unity of Angola.
221.	Unacceptable in law, this dangerous action by South Africa must be combated most forcefully, as it is not only a negation of the principles that guide the Organization, but it also violates the essential rules governing the community.
222.	The Republic of Cape Verde is pleased at the initiatives already taken by certain countries to help Angola, and wishes to reaffirm here its staunch solidarity with the heroic people of Angola, its Government and the MPLA—the Worker's Party -and solemnly appeals to the international community to come to the aid of the People's Republic of Angola in Its struggle and thus guarantee its sovereignty and territorial integrity. The Angolan Government is also entitled to demand compensation for the damages caused by the racist act of aggression. It is inadmissible that an aggressor regime can destroy with impunity the fruits of the labor of the Angolan people and spread death among its children.
223.	We believe, moreover, that the material financial assistance given to the front-line countries by the international community should be increased substantially and supplemented by a firm guarantee of the security of the countries concerned in an unequivocal demonstration of solidarity and as testimony to a clear condemnation of the policy followed by the racist regime in that region.
224.	The question of apartheid is the subject each year of a large number of resolutions of the Organization, but we have seen no substantial change in the nature of the racist regime. However, the many different kinds of struggle that have been developing more and more strongly, day by day, against the racist regime show that the peoples of South'Africa as a whole know where their genuine interests lie and are gradually discovering, the means of making them prevail, under the direction of the national liberation movement.
225.	Moreover; at the international level initiatives have constantly been taken by the majority of members of the international community to increase the isolation of the South African regime. While that regime is the object of unanimous condemnation by the international community because of its reactionary policy of apartheid, and while it intensifies its policy of Intimidation and aggression against States Members of the Organization, it is to us a matter of regret and of deep concern that today South Africa is finding even more allies prepared to help it and to support its initiatives.
226.	The support at present enjoyed by the racist regime encourages its intransigence in the search for a negotiated solution to the question of Namibia and encourages it in its stated intentions of perpetuating apartheid, and deStabilizing the southern part of the , continent.,
227.	It is to be hoped that those who still give different kinds of assistance to South Africa, claiming thus to restore a certain credibility to it on the international scene, will realize the inevitability of the downfall of that regime and will restore links of trust with African States in time and demonstrate their commitment to an Africa freed of racism and of the yoke of colonialism.
228.	The situation with regard to Western Sahara developed considerably during the Assembly of Heads of State and Government of the Organization of African Unity, held at Nairobi, with the acceptance by Morocco of a referendum on self-determination, promoting the beginning of a process which the whole of Africa hopes will.be successful, in accordance with the legitimate aspirations of the Sahraoui people, to live freely in their regained homeland.
229.	The meeting last August of the implementation committee entrusted with the organization of the referendum on self-determination in the territory had conclusive results, which are an important step towards the rapid and satisfactory solution of the problem.. To ensure the prompt implementation of those decisions, it would be desirable for Morocco to agree to begin negotiations as soon as possible with the POLISARIO Front* concerning a ceasefire, thus promoting the proper functioning of a complex operation which will require a high sense of responsibility and political will on the part of the two parties to the conflict.
230.	Favorable conditions must be created for true consultations with all those interested- that is, the Sahraoui people- in order to give that people, carrying on the struggle, every opportunity to have their voice heard and freely to. decide their own destiny.
231.	In connection with the Comorian Island of Mayotte, it is pleasing that talks have begun, and are continuing, between the French and Comorian Governments to find a just and lasting solution in accordance with the resolutions on the subject adopted by the United Nations.
232.	In the Middle East, the periodic upheavals, including outbreaks of blind violence* such as the latest events in Lebanon, demonstrate -if need there be for that- the vital necessity for a global solution which will really resolve the prolonged crisis in that legion.
233.	Every year the expansionism and aggressiveness of Israel are vigorously denounced and condemned by the General Assembly. But Israel consolidates its occupation of occupied Arab lands, persists in colonizing them, encourages instability in southern Lebanon and proceeds by its murderous bombings and raids to the slow destruction of that country. More than that, Israel's arrogance led it to bomb the territory of Iraq, destroying the Ibmuz nuclear facility under false pretexts, violating Iraq's sovereignty and raising the state of war to an ever more serious level. We may rightly ask how far Israel can go In building up hatred in all its neighbouring States, in running counter to all the peace initiatives of its own friends and in ruining all the patient efforts of the international community and the United Nations.
234.	Cape Verde remains convinced that a solution to the Middle East problem necessarily involves a definitive solution of the Palestinian problem- that is, the restoration to those heroic people of their legitimate national rights, including the right to create their own national State, under the leadership of their sole representative, the PLO, and the return of all the Arab territories occupied by Israel, including Jerusalem. That is the price of peace, which is the fervent hope and objective of the international community.
235.	The state of war which persists between Iran and Iraq, despite the many attempts at mediation by various organizations and States, in particular the non-aligned movement, is a cause of deep concern to the whole international community.
236.	It is the fervent hope of Cape Verde  those two non-aligned States will be able once again to follow the course of fraternity and co-operation, thus greatly contributing to the re-establishment of detente and stability in that region.
237.	In South-East Asia decisive steps must be taken towards the establishment of a climate in which dialogue can flourish. Political negotiation must in the end triumph over the policy of confrontation. It is the hope of Cape Verde that the various, countries involved will succeed in overcoming opposition and confrontation in favour of understanding and co-operation based on their legitimate interests.
238.	The national liberation struggle waged by the people of East Timor under the leadership of FRETILIN, which some would like to stifle, deserves the full admiration and support of the international community. We are convinced that the faits accomplis that have been imposed as a political method in opposition to the struggle of the national liberation movements are totally in violation of the purposes and principles of the United Nations. The General Assembly at this session must, in the name of human rights, and of the right of peoples to self-determination, assume its responsibilities in that situation and
find the proper means to ensure implementation of the relevant resolutions of the Organization.
239.	Many other situations persist where lack of respect for the principles of contemporary International law block' the fulfillment of the aspirations of the people to development and peace. In Cyprus, independence, unity and territorial integrity, as well as the non-aligned status of the country, all continue to be threatened. In Afghanistan, we must once again reaffirm the right of the Afghan people freely to choose the most appropriate means of achieving development, peace and the building up of a prosperous society. In Latin America there still persist situations which are an open challenge to the principles and objectives of the United Nations, through the perpetuation of a policy of interference and intervention in the internal affairs of the States of that region.
240.	Likewise, the persistent efforts of the heroic people of Korea to achieve the peaceful reunification of its country without foreign interference are blocked, by repeated attempts to impose the establishment of two Koreas. We are convinced that the adoption of specific measures, in keeping with the principles and recommendations of the non-aligned movement and the replacement of the armistice agreement by a final peace treaty will bring about for the Korean people the achievement of independence, peaceful reunification and great national unity.
241.	The situation in the Indian Ocean continues to give rise to disquiet on the part of the coastal States because of the constant threat to peace and security it implies. Despite the initiatives of the international community and. In particular, the efforts made by the coastal States to turn the Indian Ocean into a zone of peace, the situation has hardly changed since the last session of the General Assembly.
242.	At the beginning of this Third United Nations Development Decade, at a time when firm support has been declared for the establishment of a system of international relations where peace will be based on the ability to satisfy the basic needs of all nations, the renewed impetus of the arms race constitutes a cause for profound concern.
243.	Violence is once again becoming an instrument of international relations. While it is admitted at present that the arms race in all its aspects conflicts with efforts aimed at diminishing international tension in order to establish a viable system of international, peace and security -and peace and security must be founded on the most scrupulous respect for the principles of the Charter of the United Nations- the policy of confrontation is being imposed on the world with all the disasters that follow in its train.
244.	As one of the Sahel countries, and one of the least developed countries. Cape Verde views with concern and profoundly deplores the arms race to destroy mankind, which every year swallows up huge sums of money that could be invested to alleviate the innumerable sufferings of the hundreds of millions of destitute men and women throughout the world.
245.When we see that a single week's military expenditure amounts to the annual sum needed to promote the restoration of the economic situation of the least developed countries, we. must conclude that it is our pressing duty to put an end to the dangerous paradox of the arms.
246.	We are of the view that the international community, during this Second United Nations Disarmament Decade, must ensure the implementation of the Program of Action drawn up at the tenth special session of the Genera] Assembly Resolution S-1012, section 111] and vigorously reject any action that would, distort its objectives and, jeopardize, its outcome.
247.	It is necessary to refer once again to the injustice of the existing international economic system, which mercilessly strikes at the developing countries, blocking their every attempt to escape from the tragic situation in which they find themselves.
248.	Efforts designed to induce the rich countries to participate in the negotiations dealing with the global evaluation of all existing problems, including raw materials, energy and trade, as well as currency problems, finances, and industrial and agricultural development, have come up against the opposition of certain Western countries, Apart from these unfruitful attempts, I must mention the difficulties met with by the developing countries, in the context of the Group of 77, in.discussing international economic problems with their industrialized partners, after the failure of the eleventh special session of the. General Assembly. Suffice it to mention by way of example the impossibility of discussing the item inscribed on the agenda of the thirty-fifth session of the General Assembly under the heading "Launching of global negotiations on international economic co-operation for development".
249.	A global program to achieve international cooperation with the participation of all countries is an urgent need in the present international economic situation. The intransigence shown by some countries participating in the global negotiations that could bring about the establishment of a new international economic order results from an attitude that ignores the fact, although dependent relationships still predominate, that the existing forms of interdependence are based on the political and moral support of two thirds of mankind.
250.	Our situation on the periphery of the International economic system, having been subject to centuries of colonialist and imperialist exploitation, already contains other political elements that would prevent us from passively accepting development models based on assumptions that run counter to our interests and ore alien both to our preferences and to our social and cultural world.
251.	Furthermore, specific measures should be taken re-suiting from political will to achieve the creation of a new system that will enable mankind as a whole equitably to enjoy the accumulated wealth and the scientific and technological progress that exists. Negligence or ignorance of those self-evident aspects may well lead to situations whose consequences cannot be foreseen, first because historical relations among peoples have changed qualitatively as a result of the near-eradication of Colonial relations and, secondly, because the economic situation of underdeveloped countries objectively does not allow them to continue to tolerate the evils stemming from the grave structural problems created by the present system.
252.	The determination of our peoples to Improve their standard of living in terms of health, food, training, education, culture and well-being is more than a just aspiration: it is a primary exigence of contemporary civilization. In denouncing the unjust system that condemns a large part of mankind to subhuman conditions, we do not claim to judge or name the guilty parties. Our primary concern is international peace and the future of mankind. That is why responsibility must be collective and why solutions cannot hinge upon the selfish interests of one country or groups of countries.
253.	On 1 May 1974 the General Assembly, at its sixth special session, concluded that the system of International economic relations is incompatible with the historic changes that have taken place and the objective need for the economic and social development of the peoples. It then proclaimed the need to work together for the establishment of a new international economic order [see resolutions 3201(S-Vi) and 3202(S-Vl)].
254.	What has happened since then? For the developing countries, there has been a further deterioration in the terms of trade, a growing inability to achieve self-sufficiency in food, the obvious impossibility of increasing their participation in world industrial production, growing difficulties in obtaining access to technology and an alarming Increase in their foreign debt. On the side of the industrialized countries, we witness growing intransigence in the defence of the privileges gained through centuries of exploitation and clear opposition to any initiative that might alter the existing structures.
255.	We know that the establishment of a new international economic order requires programmed actions within the developing countries themselves. It is on this basis that, under, the auspices of UNCTAD, the developing countries have worked out the Buenos Aires Plan of Action for Promoting and Implementing "technical Co-operation among Developing Countries' and the Arusha Program for Collective Self-Reliance and Framework for Negotiations' to carry out a thorough examination of their own needs and the resources available for the improvement of their economies through horizontal co-operation. At the regional and sub-regional level, the developing countries have attempted to promote initiatives that would serve as a basis for the establishment of a new kind of cooperation. On the African continent, for example, the Lagos Plan of Action is clear proof that economic and social development problems constitute a constant source of concern for our leaders. However we must continue to face the problem of the lack of progress in the present International economic situation which is hindering any attempts at economic emancipation by the developing countries.
256.	There is, however, a group of countries whose situation deserves special attention; this is the group identified as the "least developed countries", which now numbers -31 countries and a combined population of more than 300 million. The socio-economic facts regarding this group are well known.
257.	At the United Nations Conference on the Least Developed Countries held at Paris from 1 to 14 September 1981, Mr. Aristides Pereira, the President of the Republic of Cape Verde, on behalf of the 21 least developed African countries, stated:
"Despite the special nature of the problems facing these countries and the need to find specific solutions, it is none the less evident that the definitive solution of the problems of development of the least developed countries, while depending on national efforts, will have to rest definitively on the dismantlement of all the structures of political and economic domination and on the creation of an international climate of peace, concerted effort and mutual respect, in which the desire to arrive at a comprehensive solution of the international economic crisis and the existing disparities between nations and men must take precedence over all other considerations".
258.	The Conference concluded its work by adopting the Substantial New Program of Action for the 1980s for the Least Developed Countries, which was subsequently discussed at length in the North-South dialog. We note with satisfaction the political will expressed in this connection by the majority of members of the international community in favor of participating in restructuring and in making viable the economies of the least developed countries. We should have liked the Program to be more specific not only as regards its timetable but also the resources available to it. However, we welcome the objectives put forward. If they were to materialize they would represent an Important step forward in relations between the industrialized countries and the developing countries, end in the final analysis they would contribute to the establishment of a new international economic order.
259.	For some years now the international community has followed with keen attention and expectation the work of the Third United Nations Conference on the Law of the Sea, The Republic of Cape Verde, as an archipelago State, attaches great importance to that Conference, and it has actively participated in the search for a collective solution for the establishment of a new legal order for the oceans that will make it possible to use them peacefully and to exploit their resources wisely.
260.	We believe that the adoption of a convention on the Law of the Sea is an urgent and imperative need for all nations truly committed to the prevention of conflict and chaos on the seas. We share the legitimate hopes of the overwhelming majority of countries, as stated quite clearly during the second part of the tenth session of the Conference, which took place at Geneva in August 1981, and we believe that the time has come for all States to shoulder their responsibility of completing that precious legal instrument, on which work has been under way uninterruptedly for almost a decade.
261.	We hope that developments In our time will awaken the common sense of all those who believe in a past that is no longer adapted to the present, and we hope that the final session of the Conference, scheduled to take place in New York in April and May 1982 will truly be the last.
262.	The economic situation in Cape Verde is sufficiently well known because of the many reports submitted by various national departments as well as by international agencies. It would be redundant to describe it once again here. However, it is never superfluous to underline the difficulty of the situation which existed in 1975, when we acceded to independence. We inherited a country in the Sahel ravaged by advanced desertification, with agriculture constituting the basis of the economy but paradoxically representing less than 20 per cent of the gross national product, poor in natural resources and without a significant industrial sector or any other sizable productive activity. The economy of Cape Verde was based on trade and services, supplemented by remittances from its emigrants and by the aid given in extremis by the colonial Government. On the other hand, the effort that the people and the Government of Cape Verde have made in all areas under the direction of its vanguard party, the PAICV," for the purpose of consolidating our Independence and assuring the dignity of the people of Cape Verde is internationally recognized. For socio-economic policy, basically designed to improve the well-being of our people, has gradually gained recognition from all those who are concerned about our economic life. That policy, based on austerity and wise management of all national resources, has proved to be a most important instrument in overcoming the most difficult moments of our life as an independent nation and in laying down the foundations for building a viable economy.
263.	We are pleased to express our gratitude at this time to the international community and the United Nations system as a whole for the aid given to our country.
264.	Unfortunately, the continuation of the drought which has caused us to suffer the loss of another agricultural year's harvests has frustrated a great part of our efforts to achieve self-sufficiency in terms of food. We should like to appeal to the international community once again to respond to the needs of our people with the generosity that it has always, shown us in the past.
265.	Despite all kinds of difficulties, we note some positive progress In the solution of the principal, problems affecting our planet.
266.	Relations among peoples, based on a new conception of moral, political and juridical factors, are becoming increasingly adapted to the legitimate aspirations of the peoples for peace, progress and social well-being.
267.	W are convinced that the United Nations, which has made a positive contribution to that evolution, will, with the perseverance and devotion of its Members, show itself increasingly equal to its responsibilities, thus making an important contribution to the defence of peace, security and international development.
268.	 We should like to express the hope that the work of this session will result In innovative and courageous Initiatives so to ensure that the near future may see the expression of a renewed will for peace and agreement capable of bringing calm and detente where there Is now a spirit of confrontation and tension.
269. That is our most ardent hope and, we are sure, the most Cherished objective of the International, community,
